Citation Nr: 1646419	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  12-29 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as generalized anxiety disorder. 

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a right knee disorder. 

3.  Entitlement to service connection for a back disorder, to include as secondary to the right knee disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 
INTRODUCTION

The Veteran served on active duty in the United States Army from May 1974 to June 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2011 and August 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, and the VA Evidence Intake Center in Newman, Georgia.  For reasons outlined below, the RO in Atlanta, Georgia has jurisdiction over the appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In his September 2012 substantive appeal (VA Form 9), the Veteran requested a Travel Board hearing before a Veterans Law Judge (VLJ).  In his July 2016 VA Form 9, the Veteran requested and was scheduled for a videoconference hearing before a VLJ in Detroit, Michigan in October 2016.  However, prior to his hearing, the Veteran relocated to Decatur, Georgia.  Therefore, a remand is necessary to afford the Veteran his requested Board hearing through the Atlanta RO.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing of his choice (Travel Board or videoconference) before a VLJ through the Atlanta RO.  The Veteran should be notified in writing of the date, time, and location of the hearing.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




